ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
High-Tech Launderette LLC                     )      ASBCA No. 62259
                                              )
Under Contract No. IRW 17-089                 )

APPEARANCE FOR THE APPELLANT:                        Mrs. Nanhui Merritt
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Abraham Young, JA
                                                      Trial Attorney

  OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON GOVERNMENT'S
           MOTION TO DISMISS FOR LACK OF JURISDICTION

        The government moves to dismiss for lack of jurisdiction this appeal from an
August 12, 2019 notice that the government would terminate appellant's concession
contract effective November 12, 2019 (R4, tab 6). Appellant (1) asks that the Board
order the government to "immediately cease and desist their cancellation action," and
(2) claims "approximately $150,000" in monetary relief (Notice of Appeal at 2).
Appellant's October 28, 2019 claim to the contracting officer requests a monetary
amount "estimated to be in excess of $150,000.00," in breach damages consisting of"a
minimum of $150,000.00 in lost revenue." (R4, tab 11) The government says that we
lack jurisdiction because (1) the "cease and desist" request is one for injunctive relief,
and (2) appellant has not claimed a "sum certain."

        We agree with the government on both counts. The "cease and desist" request
is one for injunctive relief that we do not possess jurisdiction to entertain. Cf Puma
Energy Honduras, S.A. De C. V., ASBCA No. 61966, 2020 WL 741650 (Jan. 14, 2020)
(request that the Board declare that a contract was still valid and in place and that
appellant may deliver fuel to the government was request for injunctive relief; no
jurisdiction). The monetary request is for a qualified amount, and, therefore, not a
"sum certain"; consequently, we do not possess jurisdiction to entertain that request.
Cf Joseph Sottolano, ASBCA No. 59777, 15-1 BCA ~ 35,970 at 175,735 (claim for
"approximately $11,000" was not one for a sum certain; no jurisdiction); Sandoval
Plumbing Repair, Inc., ASBCA No. 54640, 05-2 BCA ~ 33,072 at 163,933 (claim for
"no less than $1,072,957.05" was not a sum certain; no jurisdiction); Godwin Equip.,
Inc., ASBCA No. 53462, 02-1 BCA ,r 31,674 at 156,530 (claim for damages stated as
"in excess of' $5,000,000 was not one for a sum certain; no jurisdiction).

       The appeal is dismissed for lack of jurisdiction.

       Dated: February 26, 2020



                                                   n'MoTHYP.MLMAI
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD
 Administrative Judge
                                                   0~~----
                                                       NC. WILSON
                                                  Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62259, Appeal of High-Tech
Launderette LLC, rendered in conformance with the Board's Charter.
   >                        -




       Dated:


                                                  PAULLAK. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2